Exhibit 10.7

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

AMENDMENT (the "Amendment"), effective as of March 2, 2006, to the employment
agreement, dated as of August 18, 2003, as amended (the "Agreement"), between
REVLON CONSUMER PRODUCTS CORPORATION ("RCPC" and, together with its parent
Revlon, Inc. and its subsidiaries, the "Company") and Thomas E. McGuire (the
"Executive").

WHEREAS, RCPC wishes to continue the employment of the Executive with the
Company, and the Executive wishes to accept continued employment with the
Company on the terms and conditions set forth in the Agreement, as amended by
this Amendment (capitalized terms used herein without definition being used with
the meanings ascribed to them in the Agreement); and

WHEREAS, effective upon the filing of the Company's Annual Report on Form 10-K
for the fiscal year ended December 31, 2005, the Executive has been appointed
Executive Vice President and President, Revlon International of the Company and
RCPC.

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereto agree as follows:

1.    Section 1.1 of the Agreement, describing the Executive's duties, is hereby
amended and restated to read as follows:

"1.1    Employment, Duties.    RCPC hereby employs the Executive for the Term
(as defined in Section 2.1) to render exclusive and full-time services to the
Company as the executive responsible for general management of the Company's
international business, and such other duties and responsibilities as may be
assigned to the Executive from time to time. The Executive's title shall be
Executive Vice President of the Company and President, Revlon International, or
such other title of at least equivalent level consistent with the Executive's
duties from time to time as may be assigned to the Executive. The Executive
shall report to the President and Chief Executive Officer of Revlon, Inc. (the
"CEO") and shall be a member of RCPC's Executive Committee as in effect from
time to time."

2.    Section 1.3 of the Agreement is hereby amended and restated in order to
add a reference to travel to the Company's international operations, and shall
read as follows:

"1.3    Location.    The duties to be performed by the Executive hereunder shall
be performed primarily at the office of RCPC in the New York City metropolitan
area, and it is understood that the nature of the Executive's duties on behalf
of the Company shall require regular travel to the Company's international
operations."

3.    Section 2.1 of the Agreement, regarding the term of Executive's
employment, is hereby amended and restated to read as follows:

"2.1    The Term.    The term of the Executive's employment under this Agreement
(the "Term") shall commence on the date when the Company files its Annual Report
on Form 10-K for the fiscal year ended December 31, 2005 with the Securities
Exchange Commission (the "Effective Date") and shall end on the later of
December 31, 2007 or twenty-four (24) months after RCPC provides to the
Executive a notice of non-renewal, unless in either case sooner terminated
pursuant to Section 4. Non-extension of the Term shall not be deemed to be a
breach of this Agreement by RCPC for purposes of Section 4.4. Additionally, the
Executive may terminate the Term at any time upon sixty (60) days' prior written
notice to the Company and such termination shall not be deemed a breach of this
Agreement. During any period that the Executive's employment shall continue
following the end of the Term, the Executive shall be deemed an employee at
will, provided, however, that the Executive shall be eligible for severance on
the terms and subject to the conditions of the Revlon Executive Severance Policy
as in effect from time to time (the "Executive Severance Policy"), provided that
the Severance Period for the Executive under the Executive Severance Policy
shall be no less than 24 months, subject to the terms and conditions of such
policy."

4.    The reference to "August 17, 2006" in Section 4.4(i) of the Agreement,
which refers to the Executive's Severance Period, is hereby amended to refer to
"the end of the Term."


--------------------------------------------------------------------------------


5.    Section 4 of the Agreement is hereby amended to add the following
subsection 4.6 with respect to deferred compensation:

"4.6    Internal Revenue Code 409A.    Internal Revenue Code section 409A
("Section 409A") imposes additional taxes and interest on compensation or
benefits deferred under certain nonqualified deferred compensation plans (as
defined under the Code and related regulations). These plans may include, among
others, nonqualified retirement plans, bonus plans, stock option plans,
employment agreements and severance agreements. Revlon reserves the right to
provide compensation or benefits under any such plan in amounts, at times and in
a manner that minimizes taxes, interest or penalties as a result of section
409A, including any required withholdings."

6.    Except as expressly modified by this Amendment, all provisions of the
Agreement shall continue in full force and effect. In the event of any conflict
between the terms of this Amendment and the provisions of the Agreement or any
other plan, policy, contract, arrangement or agreement between Executive and the
Company, the terms of this Amendment shall be controlling.

IN WITNESS WHEREOF, the parties have executed this Amendment on March 2, 2006.

REVLON CONSUMER PRODUCTS CORPORATION

[spacer.gif] [spacer.gif] [spacer.gif] By:   /s/   Jack L.
Stahl                            
Jack L. Stahl
President and Chief Executive Officer

[spacer.gif] /s/   Thomas E. McGuire                        
Thomas E. McGuire

2


--------------------------------------------------------------------------------
